UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 24, 2017 BIOCEPT, INC. (Exact name of registrant as specified in its charter) Delaware 001-36284 80-0943522 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5810 Nancy Ridge Drive, San Diego, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 320-8200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 28, 2016, Biocept, Inc. (the “Company”) received a letter from The Nasdaq Stock Market LLC (“Nasdaq”) indicating that the Company had failed to comply with the $1.00 per share minimum bid price requirement of Nasdaq Listing Rule 5550(a)(2). On January 24, 2017, the Company received a letter from Nasdaq indicating that, because the Company’s common stock has had a minimum closing bid price of at least $1.00 per share for at least 10 consecutive business days, the Company has regained compliance with Nasdaq Listing Rule 5550(a)(2). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOCEPT, INC. Dated: January 25, 2017 By: /s/ Michael W. Nall Name: Michael W. Nall Title: President and Chief Executive Officer
